Citation Nr: 1227172	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  10-04 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for lipomas.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a February 2011 Board hearing held by the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to compensable ratings for bilateral hearing loss and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In a February 2011 letter, prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for lipomas.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for lipomas have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2011). 

In a February 2011 letter, prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for lipomas.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal to reopen the issue of entitlement to service connection for lipomas is dismissed.

REMAND

At his February 2011 Board hearing, the Veteran testified that his hearing loss and sinusitis disabilities had worsened since his last examination in November 2009.  Specifically, the Veteran asserted that he had several symptoms of sinusitis which were not documented at the last examination.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  For that reason, remand is required so that new VA examinations may be conducted.

To the extent that the Veteran asserted at his February 2011 Board hearing that the November 2009 VA examination was inadequate as the examination findings "were biased" and that he would prefer a new examination to be conducted by "a different doctor" (Transcript at 9), the Board has reviewed the examination and does not concur that it was inadequate or that there was evidence of bias.  However, because a new examination is required due to the Veteran's assertions of increased symptomatology, the requested examination should, if possible, be scheduled with a different clinician.

Accordingly, the issues of entitlement to compensable ratings for bilateral hearing loss and sinusitis are REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  The examiner should fully explain all stated opinions and comments.

2.  Schedule the Veteran for the appropriate VA examination to determine the severity of his sinusitis.  If possible, this should be scheduled with a VA medical professional other than the one who conducted the November 2008 and September 2009 VA examinations.

The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  A computed tomography (CT) test of the sinuses should be conducted regardless of the previous CT findings of record; the examiner may, if determined to be necessary, order other tests or studies for an accurate assessment.  The examiner should describe the current severity of sinus disability, including objective manifestations and the frequency and duration of use of antibiotics to treat sinus disability; comment on the Veteran's lay statements in describing the severity of sinus disability symptoms; and fully explain all opinions stated.

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to his last known address, and indicate whether any notice sent was undeliverable.

4.  After undertaking the development above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


